                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

MELODY CUNNINGHAM and                         *
FRUNWI MANCHO, individually                   *
and on behalf of all others similarly         *
situated,                                     *
                                              *
               Plaintiffs,                    *
                                              *       Civil Action No. 1:19-cv-11974-IT
v.                                            *
                                              *
LYFT, INC., LOGAN GREEN, and                  *
JOHN ZIMMER,                                  *
                                              *
               Defendants.                    *


                                MEMORANDUM AND ORDER

                                          March 27, 2020
TALWANI, D.J.

       Plaintiffs Melody Cunningham and Frunwi Mancho bring claims, on their own behalf

and on behalf of drivers who have worked in Massachusetts for Defendant Lyft, Inc. (Lyft),

based on Lyfts’ alleged misclassification of drivers as independent contractors.1 Defendants have

filed a Motion to Compel Arbitration and Stay Proceedings Pending Arbitration [#16], pursuant

to the Federal Arbitration Act, 9 U.S.C. §§ 1-4, seeking an order compelling Plaintiffs submit

any claims they are asserting here to individual, non-class arbitration and staying all further

proceedings pending arbitration. Defs’ Mot. to Compel Arbitration [#16]. For the following

reasons, Defendants’ Motion to Compel Arbitration and Stay Proceedings Pending Arbitration

[#16] is DENIED.




1
 Plaintiffs also name Defendants Logan Green, as Chief Executive Officer of Lyft, and John
Zimmer as President of Lyft.
       I.      Background

            Lyft is a ridesharing company that uses a smartphone application (“Lyft App” or “App”)

to allow customers to hail drivers. Ayanbule Decl. ¶ 2 [#18]. To become a Lyft driver, an

individual must register, download the App, and agree to Lyft’s Terms of Service (“Terms”). Id.

¶ 3.

            Lyft updated its Terms on February 6, 2018. Id. ¶ 7. All drivers who opened the App on

that day or subsequent days were presented with the following screen:




Id. Drivers could not continue to drive for Lyft until they clicked the “I accept” button. Id. ¶ 8.

            In Lyft’s Terms, the agreement states, in relevant part:

            PLEASE BE ADVISED: THIS AGREEMENT CONTAINS PROVISIONS
            THAT GOVERN HOW CLAIMS YOU AND LYFT HAVE AGAINST EACH
            OTHER CAN BE BROUGHT. . . THESE PROVISIONS WILL, WITH
            LIMITED EXCEPTION, REQUIRE YOU TO SUBMIT CLAIMS YOU HAVE
            AGAINST LYFT TO BINDING AND FINAL ARBITRATION ON AN
            INDIVIDUAL BASIS, NOT AS A PLAINTIFF OR CLASS MEMBER . . . AS A

                                                     2
        DRIVER OR DRIVER APPLICANT, YOU HAVE AN OPPORTUNITY TO
        OPT OUT OF ARBITRATION WITH RESPECT TO CERTAIN CLAIMS. . .

Ex. A at 1 (Ayanbule Decl.) [#18-1].

        The agreement also contained a hyperlink in a different color allowing drivers to drop

directly to Section 17, the section in the Terms containing the arbitration provision. Id. Section

17 states, in relevant part:

        YOU AND LYFT MUTUALLY AGREE TO WAIVE OUR RESPECTIVE
        RIGHTS TO RESOLUTION OF DISPUTES IN A COURT OF LAW BY A
        JUDGE OR JURY AND AGREE TO RESOLVE ANY DISPUTE BY
        ARBITRATION, as set forth below. This agreement to arbitrate (“Arbitration
        Agreement”) is governed by the Federal Arbitration Act . . . ANY
        ARBITRATION UNDER THIS AGREEMENT WILL TAKE PLACE ON AN
        INDIVIDUAL BASIS; CLASS ARBITRATIONS AND CLASS ACTIONS ARE
        NOT PERMITTED. Except as expressly provided below, this Arbitration
        Agreement applies to all Claims (defined below) between you and Lyft, including
        our affiliates, subsidiaries, parents, successors, and assigns, and each of our
        respective officers, directors, employees, agents, or shareholders . . .

        Except as expressly provided below, ALL DISPUTES AND CLAIMS
        BETWEEN US. . .SHALL BE EXCLUSIVELY RESOLVED BY BINDING
        ARBITRATION SOLELY BETWEEN YOU AND LYFT. These Claims include
        but are not limited to, any dispute, claim, or controversy, whether based on past,
        present, or future events, arising out of or relating to: this Agreement and prior
        versions thereof . . . the Lyft Platform, the Services, any other goods or services
        made available through the Lyft Platform, your relationship with Lyft . . . state or
        federal wage-hour law . . .”

Ex. A at § 17(a) (Ayanbule Decl.) [#18-1].2

        The agreement also includes a “Prohibition of Class Actions and Non-Individualized

Relief,” which reads as follows:

        YOU UNDERSTAND AND AGREE THAT YOU AND LYFT MAY EACH
        BRING CLAIMS IN ARBITRATION AGAINST THE OTHER ONLY IN AN
        INDIVIDUAL CAPACITY AND NOT ON A CLASS, COLLECTIVE ACTION,
        OR REPRESENTATIVE BASIS (“CLASS ACTION WAIVER”). YOU


2
 The agreement’s other Choice of Law provision reads: “Except as provided in Section 17, this
Agreement shall be governed by the laws of the State of California without regard to choice of
law principles.” Ex. A at § 21 (Ayanbule Decl.) [#18-1].
                                                 3
       UNDERSTAND AND AGREE THAT YOU AND LYFT BOTH ARE
       WAIVING THE RIGHT TO PURSUE OR HAVE A DISPUTE RESOLVED AS
       A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS,
       COLLECTIVE OR REPRESENTATIVE PROCEEDING. . .

       The arbitrator shall have no authority to consider or resolve any Claim or issue
       any relief on any basis other than an individual basis. The arbitrator shall have no
       authority to consider or resolve any Claim or issue any relief on a class,
       collective, or representative basis. The arbitrator may award declaratory or
       injunctive relief only in favor of the individual party seeking relief and only to the
       extent necessary to provide relief warranted by that party's individual claims.

Ex. A at § 17(b) (Ayanbule Decl.) [#18-1].

       Finally, the agreement also includes two provisions regarding the resolution of disputes

over the class action waiver and severability:

       Notwithstanding any other provision of this Agreement, the Arbitration
       Agreement or the AAA Rules, disputes regarding the scope, applicability
       enforceability, revocability or validity of the Class Action Waiver may be
       resolved only by a civil court of competent jurisdiction and not by an arbitrator. In
       any case in which: (1) the dispute is filed as a class, collective, or representative
       action and (2) there is a final judicial determination that the Class Action Waiver
       is unenforceable as to any Claims, then those Claims shall be severed from any
       remaining claims and may be brought in a civil court of competent jurisdiction,
       but the Class Action Waiver shall be enforced in arbitration on an individual basis
       as to all other Claims to the fullest extent possible.
       ...
       [I]n the event that any portion of this Arbitration Agreement is deemed illegal or
       unenforceable under applicable law not preempted by the FAA, such provision
       shall be severed and the remainder of the Arbitration Agreement shall be given
       full force and effect.

Ex. A at § 17(b), (h) (Ayanbule Decl.) [#18-1].

       Plaintiff Melody Cunningham has been driving for Lyft since June 2013. Cunningham

Decl. ¶ 4 [#37-7]. On May 15, 2018, after Lyft updated its terms, Cunningham opened the App

and clicked the “I accept” button. Ayanbule Decl. ¶¶ 10-11 [#18]; Ex. B (Ayanbule Decl.) [#18-

2]. Cunningham did not opt out of the arbitration agreement. Lieu Decl. ¶ 7 [#19].




                                                  4
          Plaintiff Frunwi Mancho has been driving for Lyft since January 2016. Mancho Decl. ¶ 3

[#37-8]. Although the record does not state the date that Mancho opened the App after February

6, 2018, there appears to be no dispute that Mancho also clicked the “I accept” button and did not

opt out of the arbitration agreement.

          As part of their work, both Mancho and Cunningham picked up customers traveling to or

from Logan Airport in Boston. Cunningham Decl. ¶ 6 [#37-7]; Mancho Decl. ¶ 4 [#37-8].

Mancho drove passengers across state lines, including from Haverhill, Massachusetts, to Salem,

New Hampshire, and from Logan Airport to Portsmouth, New Hampshire, Mancho Decl. ¶ 4

[#37-8], but Cunningham did not drive passengers across state lines. Lieu Decl. ¶¶ 8-9 [#19].

    II.      Procedural History Relevant to the Motion to Compel

          Plaintiff Melody Cunningham filed this putative class action, on her own behalf and on

behalf of similarly situated Lyft drivers in Massachusetts, under the Massachusetts Wage Act,

M.G.L. c. 149, §§ 148, 148B, and M.G.L. c. 151, §§ 1, 1A, and the Uniform Declaratory

Judgment Act, 28 U.S.C. §§ 2201, et seq., alleging misclassification and non-payment of

minimum wage and overtime.

          Defendants responded with a Motion to Compel Arbitration and Stay Proceedings [#16],

and Cunningham subsequently amended her complaint to add Frunwi Mancho as a named

plaintiff. Am. Compl. [#61]. The parties agreed that Defendants’ Motion [#16] applied to

Plaintiff Mancho’s claims and did not need to be refiled. Stipulation [#64].3




3
  While the Motion [#16] was pending, Plaintiffs amended their complaint to add a claim under
the Massachusetts Earned Sick Time Law, M.G.L. c. 149, § 148C. Second Am. Compl. [#89].
Because Defendants have not yet an opportunity to respond to the Second Amended Complaint
[#89], the court does not consider Plaintiffs’ new allegations here.
                                                  5
    III.      Analysis

           Defendants seek to compel arbitration of Plaintiffs’ claims under the Federal Arbitration

Act (“FAA”). Defs’ Mem. in Support of Mot. to Compel Arbitration (“Defs’ Mem.”) 6-7 [#17].

They argue further that if the FAA does not apply, arbitration must still be compelled under

Massachusetts law. Defs’ Reply in Support of Mot. to Compel Arbitration (“Defs’ Reply”) 8-9

[#52].

           Plaintiffs oppose arbitration on the ground that Plaintiffs and the class they seek to

represent fall under the transportation worker exemption to the FAA. Pls’ Opp’n to Mot. to

Compel Arbitration (“Pls’ Opp’n”) 7-14 [#37]. Plaintiffs argue further that Massachusetts

prohibits enforcement of arbitration agreements containing class action waivers. Id. at 17-18.4




4
  Plaintiffs also contend the court may not compel their claim for public injunctive relief to
arbitration and that the court may not compel their claims against the individual Defendants to
arbitration because they are not signatories to the agreement and the claims against them are not
covered by the arbitration agreement. The court has previously rejected Plaintiffs’ claim that the
statutes on which they are suing allow for public injunctive relief, Mem. & Order [#88] (denying
Motion for Injunctive Relief [#4]) and finds no further discussion of the issue needed here.
The court also rejects Plaintiffs’ argument that the claims against the individual Defendants
should proceed differently than the claims against Lyft. An arbitration agreement may cover
claims against other parties even if those parties did not sign the agreement. See e.g. Grand
Wireless Inc. v. Verizon Wireless, Inc., 748 F.3d 1, 10-11 (1st Cir. 2011) (“Since [defendant
corporation] could operate only through the actions of its employees, it would have made little
sense to have agreed to arbitrate if the employees could be sued separately without regard to the
arbitration clause.”); Restoration Pres. Masonry, Inc. v. Grove Eur. Ltd., 325 F.3d 54, 62 n.2 (1st
Cir. 2003) (stating that non-signatories to arbitration agreement may acquire rights based on
state-law contract or agency principles). Here, Lyft’s arbitration agreement covers claims arising
out of a plaintiff’s relationship with Lyft and “each of [Lyft’s] respective officers, directors, . . .
[or] agents . . .” Ex. A at § 17(a) (Ayanbule Decl.) [#18-1].
Plaintiffs’ contention that this provision does not apply because they are also suing the individual
Defendants as “co-founders” makes little sense. While a corporation’s president, treasurer, and
any officers or agents “having the management of the corporation” may be liable for their
corporation’s Wage Act violations, see M.G.L. c. 149, § 148B, the statute includes no
comparable provision for “co-founder” liability.

                                                     6
        The court notes at the outset that this is not the first challenge to Lyft’s arbitration

agreement with its drivers. As Defendants state, this court “has twice enforced arbitration

agreements between Lyft and drivers . . . , granting motions to compel arbitration of

misclassification claims brought by a putative class of Massachusetts drivers.” Defs’ Mem. 1

[#17] (citing Wickberg v. Lyft, Inc., 356 F.Supp. 3d 179 (D.Mass. 2018), and Bekele v. Lyft,

Inc., 199 F.Supp. 3d 284 (D. Mass. 2016), aff’d 918 F.3d 181 (1st Cir. 2019)). But while

Defendants contend that “[t]here is no sound basis for this Court to depart from those rulings,”

id., those rulings did not address the arguments Plaintiffs raise here. Moreover, as no class has

been certified, Plaintiffs are not barred by the fact that other plaintiffs did not raise these

arguments in the earlier actions.

        Accordingly, the court turns to the dispute here.

        A.      The Federal Arbitration Act

        The Federal Arbitration Act’s substantive provisions have been found to reflect “a liberal

federal policy favoring arbitration,” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24 (1983), such that courts “must place arbitration agreements on an equal footing with

other contracts, and enforce them according to their terms.” AT&T Mobility LLC v. Concepcion,

563 U.S. 333, 339 (2011) (internal citations omitted). But while the court’s power to stay

litigation and compel arbitration under the FAA “may be considerable, it isn’t unconditional.”

New Prime Inc. v. Oliveira, 139 S. Ct. 532, 537 (2019). Instead, an “antecedent statutory

provision,” Section 1 of the FAA, “limit[s] the scope of the court’s powers.” Id. That section

exempts from FAA coverage “contracts of employment of seamen, railroad employees, or any

other class of workers engaged in foreign or interstate commerce.” 9 U.S.C. § 1. Accordingly,

even where parties’ private agreement “may be crystal clear and require arbitration of every



                                                   7
question under the sun,” the court must determine “whether § 1’s ‘contracts of employment’

exclusion applies before ordering arbitration.” New Prime Inc., 139 S. Ct. at 537; see also id. at

544 (finding that the exclusion for employment contracts for workers engaged in transportation

covered “agreements to perform work,” regardless of whether the worker is an employee or

independent contractor, and affirming First Circuit’s denial of motion to compel arbitration).

       Here, Plaintiffs claim that as drivers transporting paying passengers, including airport

pick-ups and riders going to nearby states, they are transportation workers engaged in interstate

commerce, such that their agreement falls within the Section 1 exemption. Lyft responds that

Section 1 only excludes agreements for workers who transport goods, not for workers who

transport passengers. Lyft argues further that Plaintiffs were not engaged in interstate commerce

because they drove within a local community and their interstate work was incidental. Defs’

Mem. at 7-13 [#17]. The court considers each argument in turn.

               1. Transportation of Passengers

       Lyft argues that the Supreme Court and virtually every other circuit court has held that

Section 1’s exemption is limited to workers who transport goods. The case law is not so clear.

       Prior to the Supreme Court’s decision in Circuit City, the lower courts were faced with

the question of whether the Section 1 exemption covered all employees or only transportation

workers. See Craft v. Campbell Soup Co., 177 F.3d 1083, 1085 (9th Cir. 1998) (“[c]ourts have

developed two interpretations of these provisions: (1) Congress did not intend for the FAA to

apply to any contracts; and (2) Congress intended for the FAA to apply to all employment

contracts, except for the contracts of employees who actually transport people or goods in

interstate commerce”). In Circuit City Stores, Inc. v. Adams, 194 F.3d 1070 (9th Cir. 1999), the

Ninth Circuit concluded that all employment contracts were excluded from the FAA. The



                                                 8
Supreme Court reversed, adopting a “narrow construction” that the Section 1 exemption covered

only transportation workers and not the “broader construction” or “sweeping, open-ended

construction” that it covered all employees “engaged in interstate commerce.” Circuit City, 532

U.S. at 118.

       Circuit City and each of the earlier appellate decisions on which Defendants rely

addressed whether the exemption excluded contracts of non-transportation workers and did not

address the nuances between different types of transportation workers. See Circuit City, 532 U.S.

at 110 (identifying the employee as a sales counselor at national electronics store); Paladino v.

Avnet Comput. Techs. Inc., 134 F.3d 1054, 1060-61 (11th Cir. 1998) (worker providing

technical support to computer system salespeople); O’Neil v. Hilton Head Hosp., 115 F.3d 272,

274 (4th Cir. 1997) (respiratory therapist at a hospital); Rojas v. TK Communs., 87 F.3d 745,

748 (5th Cir. 1996) (disc jockey at radio station); Matthews v. Rollins Hudig Hall Co., 72 F.3d

50, 53 n.3 (7th Cir. 1995) (consultant at a brokerage firm); Asplundh Tree Expert Co. v. Bates,

71 F.3d 592, 600-01 (6th Cir. 1995) (controlling shareholder and chairman of utility company);

Dickstein v. DuPont, 443 F.2d 783, 785 (1st Cir. 1971) (representative at member of New York

Stock Exchange); see also Brennan v. King, 139 F.3d 258, 264 n.5 (1st Cir. 1998) (university

professor).

       The Supreme Court’s discussion in Circuit City of who might or might not be considered

a transportation worker was limited. The Court explained that lower courts had generally

concluded that the “exclusion provision is limited to transportation workers, defined, for

instance, as those workers ‘actually engaged in the movement of goods in interstate commerce,’”

532 U.S. at 112 (citing Cole v. Burns Intern. Sec. Servs., 105 F.3d 1465, 1471 (D.C. Cir. 1997))

(emphasis added) -- without adopting that definition itself. Notably, in subsequent decisions, the



                                                 9
Supreme Court has not included the reference to “goods.” See New Prime Inc., 139 S. Ct. at 538

(“‘Section 1 exempts from the [FAA] . . . contracts of employment of transportation workers’”)

(quoting Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001)); E.E.O.C. v. Waffle

House, Inc., 534 U.S. 279, 289 (2002) (“Employment contracts, except for those covering

workers engaged in transportation, are covered by the FAA”) (emphasis added).

       The Court in Circuit City also referenced Congress’s “demonstrated concern with

transportation workers and their necessary role in the free flow of goods, . . . reserving for itself

more specific legislation for those engaged in transportation.” 532 U.S. at 121. The Court

continued in the very next sentence to note “such legislation” for those engaged in transportation

“was soon to follow [enactment of the FAA], with the amendment of the Railway Labor Act in

1936 to include air carriers and their employees.” Id. (citing 49 Stat. 1189, 45 U.S.C. §§ 181–

188). Importantly, however, the Railway Labor Act (“RLA”) “purported to resolve disputes

between carriers and their employees and . . . defined ‘carrier’ to include ‘sleeping car

company[ies],’ which are railway passenger cars.” Singh v. Uber Techs. Inc., 939 F.3d 210, 221

(3d Cir. 2019) (footnote and citations omitted). Accordingly, the RLA amendment to which the

Court referred covered those engaged in transportation of goods and passengers.

       In Singh, on which Plaintiffs rely, the Third Circuit characterized the reference to

“goods” in Circuit City to be “dicta.” 939 F.3d at 222. The Third Circuit noted further that in

Lenz v. Yellow Transp., Inc., 431 F.3d 348 (8th Cir. 2005), the court’s reference to

transportation workers being engaged in the movement of goods in interstate commerce was

followed by a quote to another circuit court’s statement that “‘[n]umerous courts’ have defined

‘transportation workers’ to include ‘bus drivers and truck drivers.’” Singh, 939 F.3d at 224 n.8

(quoting Lenz, 431 F.3d at 351) (quoting Am. Postal Workers Union v. United States Postal



                                                  10
Serv., 823 F.2d 466, 473 (11th Cir. 1987)). The Singh court explained that this “seeming

contradiction simply demonstrates that the Lenz court, like all of the courts to paraphrase Circuit

City’s “goods” language in similar circumstances, did not have the question of passengers versus

cargo before it, and simply used “goods” as a convenient shorthand to discuss interstate

commerce.” Id. This court agrees and similarly finds the First Circuit’s mention of “goods” in

Dickstein and Brennan – cases that involved employees who were not transportation workers of

any kind -- to be dicta that does not dispose of this case. See Dedham Water Co., Inc. v.

Cumberland Farms Dairy Inc., 972 F.2d 453, 459 (1st Cir. 1992) (stating that obiter dictum –

observations relevant but not essential to the legal questions before the court – are “nether the

law of the case nor the stuff of binding precedent.”).5

        The Singh Court considered closely whether there was a basis in the FAA statutory

scheme to distinguish between transportation workers who transport goods and those who

transport passengers. The Court began with its own prior case law, where an en banc panel had

affirmed two earlier decisions finding that contracts for bus line employees fell under the Section

1 exemption because bus line employees are “directly engaged in the channels of interstate

transportation just as are railroad workers.” 939 F.3d at 220 (quoting Tenney Eng’g, Inc. v.

United Elec. Radio & Machine Workers of Am., Local 437, 207 F.2d 450, 453 (3d Cir. 1953))

(emphasis added in Singh).

       The Third Circuit turned next to the statutory text. The Court noted that “nothing” in

Section 1 “suggests that it is limited to those who transport goods, to the exclusion of those who




5
 Similarly, this court’s discussion of the transportation of goods in Austin v. Doordash, Inc. does
not support Lyft’s argument as Austin specifically dealt with a driver who transported goods, not
passengers. 2019 WL 4804781 at *4 (D. Mass. Sept. 30, 2019). The court did not consider
whether Section 1 applied to drivers who transport passengers, as it does today. Id.
                                                 11
transport passengers.” Id. at 221. The Court found instead that “the text indicates the opposite,”

finding that transportation workers “includes those workers that are engaged in foreign or

interstate commerce in a manner similar to seamen and railroad employees.” Id. This court finds

Singh to be persuasive.

       Lyft argues that “seamen and railroad employees” are “much more directly engaged in

interstate commerce,” Defs’ Reply 4 [#52] (quoting Wallace v Grubhub Holdings Inc., 2019 WL

1399986 at *4 (N.D. Ill. Mar. 28, 2019)), than a driver transporting passengers. But as noted

above, seamen and railroad employees transport not just goods in interstate commerce, but also

passengers. Defendants offer neither caselaw, other statutory schemes, or legislative history

supporting different considerations for arbitration for seamen and railroad employees who

transport goods and those who transport passengers.

       In sum, the court finds no basis in the statute or in precedent that limits Section 1 to

workers who transport goods and that categorically excludes workers who transport passengers

as Lyft contends. The court must therefore move onto Lyft’s second argument why Section 1

doesn’t apply: that Cunningham and Mancho were not engaged in interstate commerce.

               2. Engaged in Interstate Commerce
       Defendants additionally argue that Plaintiffs were not engaged in interstate commerce

and thus excluded from coverage under the FAA because they transported customers

“intrastate,” Defs’ Mem. 12 [#17], and “rarely crossed state lines.” Defs. Supp. Mem. 8-9 [#63].

See also Defs. Reply 5-6 [#52] (stating that Mancho only “drove a few miles over the

Massachusetts border to Salem and Portsmouth, New Hampshire”). Plaintiffs argue that the

passengers Plaintiffs transport are “within the flow of interstate commerce” when they pick up or

drop off passengers at airports, train stations, or bus terminals. Pls’ Opp’n at 11-12, n.11 [#37].



                                                 12
       A worker can be engaged in interstate commerce even if he doesn’t personally cross a

state border. See Palcko v. Airborne Express, Inc., 372 F. 3d 588, 593 (3d Cir. 2004) (holding

supervisor of drivers of package transportation and delivery company engaged in interstate

commerce); Waithaka v. Amazon.com, Inc., 404 F.Supp.3d 335 (D. Mass. 2019) (finding last

mile delivery driver engaged in interstate commerce), appeal docketed, No. 19-1848 (1st Cir.

Aug 30, 2019). In Lenz v. Yellow Transp., Inc., the Eighth Circuit suggested a number of facts to

consider in determining whether the contract involves a worker engaged in interstate commerce.

431 F.3d at 351-52. The court finds these factors helpful to consider, with modifications to

include the transport of passengers as well as goods, as discussed above:

        [F]irst, whether the employee works in the transportation industry; second,
        whether the employee is directly responsible for transporting the goods [or
        passengers] in interstate commerce; third, whether the employee handles goods
        [or transports passengers] that travel interstate; fourth, whether the employee
        supervises employees who are themselves transportation workers, such as truck
        drivers; fifth, whether, like seamen or railroad employees, the employee is within
        a class of employees for which special arbitration already existed when Congress
        enacted the FAA; sixth, whether the vehicle itself is vital to the commercial
        enterprise of the employer; seventh, whether a strike by the employee would
        disrupt interstate commerce; and eighth, the nexus that exists between the
        employee's job duties and the vehicle the employee uses in carrying out his
        duties . . . .

431 F.3d at 352.

       Here, Plaintiffs meet a number of the factors listed in Lenz. Plaintiffs works in the

transportation industry. The vehicles that Plaintiffs use are central to Plaintiffs’ job duties and are

vital to Lyft’s commercial enterprise. There is also a complete nexus between Plaintiffs’ duties

and the vehicle they respectively use to carry out those duties.

       The critical question appears to this court to be whether they transport passengers that

travel interstate. In considering this question, the court compares their role to that of the delivery

driver in Austin v. Doordash, Inc., 2019 WL 4804781 (D. Mass. Sept. 30, 2019), appeal

                                                  13
docketed, No. 20-1217 (1st Cir. Feb. 20, 2020). In Austin, this court found that, despite the

plaintiff meeting some of the Lenz factors, those factors were outweighed by the lack of

evidence that the goods plaintiff delivered for in-state restaurants were themselves continuing in

the flow of interstate commerce. 2019 WL 4804781 at *4.

        Here, in contrast, Plaintiffs’ passengers traveling to or from Logan International Airport,

see Cunningham Decl. [#37-7] ¶ 6; Mancho Decl. [#37-8] ¶ 4, are in the “continuity of

movement” of a longer trip. Plaintiffs help facilitate that movement, as the first or last leg of the

journey, including into or out of Massachusetts. See Walling v. Jackson Paper Co., 317 U.S. 564,

568 (1943) (holding that goods remain in interstate commerce where there is a practical

continuity of movement). Therefore, the Lyft drivers are part of the chain of interstate

commerce, enabling their passengers to leave or enter Massachusetts. As such, the Lyft drivers

are similar to Amazon’s last mile delivery driver engaged in interstate commerce in Waithaka,

2019 WL 3938053 at *4, and dissimilar to Doordash’s restaurant delivery drivers in Austin.

        Plaintiffs’ participation in transporting passengers who themselves are continuing in the

flow of interstate commerce is not incidental, as Defendants argue. Defs’ Reply at 6 [#52].

Defendants cite Hill v. Rent-A-Center, where the court held that an account manager was not a

“transportation worker” despite periodically transporting furniture across state lines to out of

state customers. 398 F.3d 1286, 1289-90 (11th Cir. 2005). But in Hill, transportation work was

incidental to the plaintiff’s employment as an account manager; whereas here, Plaintiffs engage

solely in transportation work, driving passengers on intrastate and interstate roads, and on the

first or last leg of their interstate travel, allowing passengers to begin or finish their trips.

Therefore, Plaintiffs’ engagement in interstate commerce is not incidental, but essential to their

work.



                                                   14
        In sum, weighing the Lenz factors and considering that some of Plaintiffs’ passengers are

in continuity of motion in interstate travel, the court finds that Plaintiffs are within a class of

transportation workers excluded from coverage by Section 1 of the FAA. Accordingly, the FAA

does not apply to their agreement with Lyft.

        B. Massachusetts Uniform Arbitration Act

        Lyft argues that, even if the FAA does not apply, the court should still compel Plaintiffs

to arbitrate their claims, pursuant to the Massachusetts Uniform Arbitration Act. M.G.L. c. 251,

§ 1. Defs’ Reply 8-9 [#52].

        Plaintiffs contend that since the FAA exempts Plaintiffs from a motion to compel

arbitration brought under that statute, the court should find the arbitration clause unenforceable.

Pls’ Opp’n 15 [#37] (citing Rittman v. Amazon.com, Inc., 383 F.Supp.3d 1196, 1203 (W.D.

Wash. 2019)). Defendants respond that if federal law does not apply, the court should simply

apply choice of law principles. As in Waithaka, the court finds that Plaintiffs agreed to arbitrate,

and accordingly, turns to the question of what law to apply. 404 F.Supp.3d at 345. Here, both

sides agree that if the court does determine what choice of law to apply, Massachusetts law

should apply. Pls’ Opp’n 17-18 [#37]; Defs’ Reply 8-9 [#52]. The court proceeds accordingly.

        Generally, under Massachusetts law, arbitration clauses are considered valid and

enforceable. The court must, however, separately consider whether the class action waiver in the

agreement is enforceable as the court is the proper forum for such a challenge. Feeney v. Dell

Inc., 454 Mass. 192, 199-200 (2009) (“Feeney I”); see also Ex. A at § 17(b) (Ayanbule Decl.)

[#18-1] (“Notwithstanding any other provision of this Agreement, the Arbitration Agreement or

the AAA Rules, disputes regarding the scope, applicability enforceability, revocability or validity




                                                  15
of the Class Action Waiver may be resolved only by a civil court of competent jurisdiction and

not by an arbitrator”).

       In Feeney I, the Supreme Judicial Court (“SJC”) concluded that class action waivers, like

the one in Lyft’s Terms, “contravenes Massachusetts public policy.” 454 Mass. at 199. The court

explained that “public policy sometimes outweighs the interest in freedom of contract, and in

such cases the contract will not be enforced.” Id. at 200. The court further stated that “‘[p]ublic

policy’ in this context refers to a court’s conviction, grounded in legislation and precedent, that

denying enforcement of a contractual term is necessary to protect some aspect of the public

welfare.” Id. (citations omitted). “[E]xpressions of three branches of Massachusetts government

indicate that the public policy of the Commonwealth strongly favors G.L. c. 93A class actions.”

Id.

       The SJC subsequently found this public policy applicable to Wage Act cases, noting the

“very legitimate policy rationales underlying the Legislature’s decision to provide for class

proceedings under the Wage Act,” including “the deterrent effect of class action lawsuits and,

unique to the employment context, the desire to allow one or more courageous employees the

ability to bring claims on behalf of other employees who are too intimidated by the threat of

retaliation and termination to exercise their rights under the Wage Act.” Machado v. System4

LLC, 465 Mass. 508, 515, n.12 (2013) (citing Salvas v. Wal-Mart Stores, Inc., 452 Mass. 337,

369 (2008)).

       As Plaintiffs’ note, see Pls. Opp’n at 17-19 [#37], Feeney I was abrogated as to

arbitration agreements under the FAA by the Supreme Court’s decision in AT&T Mobility LLC

v. Concepcion, 563 U.S. 333, 339 (2011). However, while the rule in Feeney 1 prohibiting class

action waivers based on public policy is preempted when the FAA applies to a contract, see



                                                 16
Feeney v. Dell Inc., 465 Mass. 470, 471-72 (2013) (“Feeney II”) and Machado, 465 Mass. at

516, the court finds no basis for concluding that Feeney I’s rule against class action waivers is

abrogated where the FAA does not apply.

         Defendants focus on the SJC’s analysis for agreements covered by the FAA. In those

cases, “any invalidation of an arbitration agreement on public policy grounds following

Concepcion must be based not on the public policy favoring class actions manifested in M.G.L.

c. 93A, § 9(2), and M.G.L. c. 149, § 150, which the FAA will preempt,[] but instead on a public

policy opposing exculpatory contracts, which under certain conditions can coexist with the

FAA.” Machado, 465 Mass. at 516 (quoting Feeney II, 465 Mass. at 500–503) (footnote

omitted). Defendants state that this public policy consideration, about exculpatory contracts, is

not frustrated here, where Plaintiffs may seek significant damages, treble damages, attorney’s

fees and costs. Defs’ Reply 9 n.23 [#52]. But this response ignores the point raised by Plaintiffs,

namely, that Feeney I is still good law for agreements that are not covered by the FAA, and that

the public policy prohibiting class action waivers precludes arbitration here.

   IV.      Conclusion

         The court finds that Plaintiffs’ arbitration agreements are not subject to the FAA as

Plaintiffs fall within the Section 1 exemption, and that the class action waiver in the arbitration

agreement between the parties is not enforceable under Massachusetts law as it contravenes

Massachusetts’ public policy against class action waivers of Wage Act claims.

         Accordingly, Defendants’ Motion to Compel Arbitration and Stay Proceedings Pending

Arbitration [#16] is DENIED.

         IT IS SO ORDERED.

Date: March 27, 2020                                                  /s/ Indira Talwani
                                                                      United States District Judge

                                                 17
